Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the amendment filed February 16, 2022, claims 1-3, 7-9, 13 and 14 has been amended, claims 6 and 12 has been cancelled, claims 1-5, 7-11, 13 and 14 are currently pending for examination.   

Response to Arguments
Regarding claim objections applicant’s arguments, see page 6 paragraph 2, filed February 16, 2022, with respect to claims 2, 3, and 7-12 have been fully considered and are persuasive.  The claim objections of claims 2, 3, and 7-12 have been withdrawn. 
Regarding 35 U.S.C. 112 second paragraph applicant’s arguments, see page 6 paragraph 3, filed February 16, 2022, with respect to claim 7 has been fully considered and are persuasive.  The 35 U.S.C. 112 second paragraph rejection of claim 7 has been withdrawn. 
Regarding 35 U.S.C. 103 applicant’s arguments, see page 6 paragraph 4, filed February 16, 2022, with respect to claims 1-5, 7-11, and 13-14  have been fully considered and are not persuasive.   

Regarding amended claim 1, the applicant first argued that, see page 7 paragraph 1 – page 9 paragraphs 5, “ … For at least these reasons, Loehr and Loehr'499 fail to disclose or suggest at least the features of "wherein based on the priority of the second logical channel being equal to the priority of the first logical channel, data from the second logical channel of the first wireless node is prioritized over data from the first logical channel of the second wireless node during the LCP procedure based on the second wireless node being connected with the network indirectly through the first wireless node," as recited in amended claim 1. 
Therefore, at least because of the reasons discussed above, Loehr and Loehr'499 fail to disclose or suggest all of the features recited in amended independent claims 1 and 7. 
Accordingly, for at least this reason, Applicant requests reconsideration and withdrawal of the 
In response to applicant's argument, the examiner respectfully disagrees with the argument above.
	Regarding amended claim 1, Loehr clearly teaches, wherein based on the priority of the second logical channel being equal to the priority of the first logical channel, data from the second logical channel of the first wireless node is prioritized over data from the first logical channel of the second wireless node during the LCP procedure (see para. 0317, when a remote logical channel has the same logical channel priority as a relay logical channel, the relay UE prioritize during the LCP procedure the remote logical channel over the relay logical channel) based on the second wireless node being connected with the network indirectly through the first wireless node (see Fig.11, the ProSe UE-to-Network Relay shall relay unicast traffic (UL and/or DL) between the Remote UE and the network, the ProSe UE-to-Network Relay shall provide a generic function that can relay any type of traffic that is relevant for public safety communication / the second wireless node being connected with the network indirectly through the first wireless node).

Objection to the Specification
The specification is objected to for failure to provide antecedent basis for "... data from the second logical channel of the first wireless node is prioritized over data from the first logical channel of the second wireless node during the LCP procedure based on the second wireless node being connected with the network indirectly through the first wireless node.” as recited claim 1 lines 11-12. A review of the specification, see paragraphs 91-92, teaches “As data transfer between the remote UE and the Relay UE is ProSe communication, the Relay UE is communicating with the Remote UE over PC5 interface. In the meantime, as data transfer between the Relay UE and the eNB is a normal uplink/downlink (Uu) communication, the Relay UE is communicating with the eNB over Uu interface”, however no additional description is provided in the specification.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 has been amended to recite, " … based on the second wireless node being connected with the network indirectly through the first wireless node" in line 1.  It is unclear as to what is meant by, “indirectly” through the first wireless node.

Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 



Claims 1-5, 7-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Loehr et al. (US Pub. No.: 2018/0069618).

As per claim 1, Loehr disclose A method for a first wireless node operating in a wireless communication system, the method comprising: 
performing, by the first wireless node, a logical channel prioritization (LCP) procedure for generating a Medium Access Control (MAC) Protocol Data Unit (PDU) by considering a priority of a first logical channel of a second wireless node and a priority of a second logical channel of the first wireless node; and transmitting the MAC PDU to a network (see para. 0066, 0087, 0114-0122, 0286, discloses a method comprising, instead of providing separate logical channel prioritization (LCP) procedures for handling remote data and relay data, providing a common logical channel prioritization procedure in a relay UE, wherein the common LCP procedure is set up so as to be able to consider all of logical channels configured for the relay UE, i.e. both relay logical channels and remote logical channels, and wherein the relay UE will thus generate a MAC PDU (transport block) comprising either the relay data or the remote data, and will then transmit the generated transport block to an eNodeB), 
wherein based on the priority of the second logical channel being equal to the priority of the first logical channel, data from the second logical channel of the first wireless node is prioritized over data from the first logical channel of the second wireless node during the LCP procedure (see para. 0317, when a remote logical channel has the same logical channel priority as a relay logical channel, the relay UE prioritize during the LCP procedure the remote logical channel over the relay logical channel) based on the second wireless node being connected with the network indirectly through the first wireless node (see Fig.11, the ProSe UE-to-Network Relay shall relay unicast traffic (UL and/or DL) between the Remote UE and the network, the ProSe UE-to-Network Relay shall provide a generic function that can relay any type of traffic that is relevant for public safety communication / the second wireless node being connected with the network indirectly through the first wireless node).

As per claim 2, Loehr disclose the method of claim 2.

Loehr further disclose based on the data from the second logical channel of the first wireless node is prioritized over the data from the first logical channel of the second wireless node during the LCP procedure, allocating an uplink resource to the data from the second logical channel of the first wireless node and a corresponding MAC sub-header in the MAC PDU, determining whether a remaining uplink resource in the MAC PDU is available to accommodate the data from the first logical channel of the second wireless node and a corresponding MAC sub-header, and allocating the uplink resource to the data from the first logical channel of the second wireless node and a corresponding MAC sub-header based on a determination that the remaining uplink resource is available to accommodate the data from the first logical channel of the second wireless node and a corresponding MAC sub-header (see para. 0066, 0144, 0317, the LCP procedure would first assign radio resources to the remote logical channel and then (if radio resources are still available to be distributed) to the relay logical channel, wherein a MAC sub header contains LCIDs (to differentiate multiple logical channels): after all logical channels have been served up to their PBR (prioritized bit rate) values, if there is room left in the MAC PDU, the second round is performed; in the second round, each logical channel is served again in decreasing order of priority: and the major difference for the second round compared to the first round is that each logical channel of lower priority can be allocated with MAC PDU space only if all logical channels of higher priority have no more data to transmit).

As per claim 3, Loehr disclose the method of claim 2.

Loehr however disclose wherein the first wireless node does not allocates the uplink resource to the data from the first logical channel of the second wireless node and a corresponding MAC sub-header based on a determination that the remaining uplink resource is not available to accommodate the data from the first logical channel of the second wireless node and a corresponding MAC sub-header (see para. 0066, 0144, 0317, after all logical channels have been served up to their PBR (prioritized bit rate) values, if there is room left in the MAC PDU, the second round is performed; in the second round, each logical 

As per claim 4, Loehr disclose the method of claim 1.

Loehr further disclose wherein data from uplink (UL)-Common Control Channel (CCCH) of first wireless node has a highest priority during the LCP procedure (see para. 0087, 0317,  for the Logical Channel Prioritization procedure, a UE shall take into account the following relative priority in decreasing order: MAC control element for C-RNTI or data from UL-CCCH; MAC control element for BSR with exception of BSR included for padding; MAC control element for PHR; data from any Logical Channel, except data from UL-CCCH; and MAC control element for BSR included for padding; in case that the remote logical channel has the same logical channel priority as the relay logical channel, the relay UE may prioritize during the LCP procedure the remote logical channel over the relay logical channel, or vice versa; and as a result, the MAC PDU (transport block) is generated by the common LCP procedure possibly comprising relay data and remote data (in addition to possible further control data, e.g.. MAC CEs).

As per claim 5, Loehr disclose the method of claim 1.

Loehr further disclose wherein data from uplink (UL)-Common Control Channel (CCCH) of the second wireless node is prioritized over any data from any logical channel, except data from UL-CCCH of the first wireless node (see para. 0087, 0317,  in case that the remote logical channel has the same logical channel priority as the relay logical channel, the relay UE may prioritize during the LCP procedure the remote logical channel over the relay logical channel, or vice versa; and as a result, the MAC PDU (transport block) is generated by the common LCP procedure possibly comprising relay data and remote data (in addition to possible further control data, e.g.. MAC CEs).

As per claim 7, claim 7 is rejected the same way as claim 1, the subject matter relates to a relay user equipment (UE) and has substantially the same technical features as claim1, differing only in the category. Accordingly, it would be obvious to a person skilled in the art to arrive at claim 1 over Loehr. Loehr also disclose A first wireless node operating in a wireless communication system, the first wireless node (see Fig.4, Fig.9, Figs. 13-14, a relay UE) comprising: a Radio Frequency (RF) module (see Fig.4, Fig.9, Figs. 13-14, a relay UE, with a radio access control, a Radio Frequency (RF) module); and a processor operably coupled with the RF module (see Fig.4, Fig.9, Figs. 13-14, a relay UE, with a control / a processor).

As per claim 8, claim 8 is rejected the same way as claim 2.
As per claim 9, claim 9 is rejected the same way as claim 3.
As per claim 10, claim 10 is rejected the same way as claim 4.
As per claim 11, claim 11 is rejected the same way as claim 5.

As per claim 13, Loehr disclose the method of claim 1.
Loehr further disclose wherein the wireless node is capable of communicating with at least one of another UE, a UE related to an autonomous driving vehicle, a base station, the second wireless node and/or a network (see Fig.4, para. 0043, a relay UE and the remote UE served by the relay UE, see also para. 0046, the EPS bearer itself is a concatenated tunnel consisting of three portions (in a non-roaming situation), established in the following order: [0047] The S5 bearer—This tunnel connects the Serving Gateway (S-GW) to the P-GW. The S1 bearer—This tunnel connects the evolved NodeB (eNodeB or eNB) radio cell with the S-GW. Handover establishes a new S1 bearer for end-to-end connectivity. [0049] The radio bearer-This tunnel connects the user equipment to the eNodeB (eNB). This bearer follows the mobile user under the direction of the Mobile Management Entity (MME) as the radio network performs handovers when the user moves from one cell to another).

As per claim 14, claim 14 is rejected the same way as claim 13.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Loehr et al. (US Pub. No.: 2018/0255499) - see para. 0423, the default radio bearer used for the transmission of the application level signaling message(s) will be treated with the highest logical channel priority during the LCP procedure performed in the Relay UE for the uplink transmissions. More in particular, the logical channel priority configured for the default bearer is changed temporarily, i.e. for the transmission of the application level signaling message(s), therefore, the relay UE will transmit the application-level signaling message(s) via the default radio bearer but with an increased priority, since these messages are treated preferentially during the LCP procedure.
Jung (US Pub. No.: 2018/0234995) – see Fig.14, para. 0281, “ To determine the priority of the D2D transmission, the user device may do the following: 1) The device assigns logical channel prioritization to PC5-S data having a logical channel priority higher than other data using the sidelink; 2) The device assigns a specific higher priority to the logical channel group (LCG) mapped to the logical channel on which the PC5-S data is transmitted than that of other logical channels for the sidelink; and 3) the device may apply a prioritization method, such as selection of resources reserved for transmission with high priority. In addition, in this connection, the user device may refer to a D2D device and/or a D2D remote user device. In this connection, the D2D remote user device may refer to a D2D device that communicates with the base station via a relay device”.
Lee (US Pub. No,:2018/0206257) – see Fig.11, para. 0089-0090, ”As data transfer between the remote UE and the Relay UE is ProSe communication, the Relay UE is communicating with the remote UE over PC5 interface. In the meantime, as data transfer between the Relay UE and the eNB is a normal uplink/downlink (Uu) communication, the Relay UE is communicating with the eNB over Uu interface. This implies that if data has higher priority in PC5 communication, it should also be higher prioritized in Uu communication.
.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAKERAM JANGBAHADUR/
Primary Examiner, Art Unit 2469